Exhibit 10.2

 
CBRL GROUP, INC.
and
SUBSIDIARIES




FY 2007 Mid-Term Incentive and Retention Plan


ARTICLE I
General


1.1  Establishment of the Plan. Pursuant to the 2002 Omnibus Incentive
Compensation Plan (the "Omnibus Plan"), the Compensation and Stock Option
Committee (the "Committee") of the Board of Directors of CBRL Group, Inc. (the
“Company”) hereby establishes this FY 2007 Mid-Term Incentive and Retention Plan
(the "MTIRP").
 
1.2  Plan Purpose. The purposes of this MTIRP are to reward officers of the
Company and its principal operating subsidiaries for the Company's financial
performance during fiscal year 2007, to attract and retain the best possible
executive talent, to motivate officers to focus attention on long-term
objectives and strategic initiatives, and to further align their interests with
those of the shareholders of the Company.
 
1.3  MTIRP Subject to Omnibus Plan.  This MTIRP is established pursuant to, and
it comprises a part of the Omnibus Plan. Accordingly, all of the terms and
conditions of the Omnibus Plan are incorporated in this MTIRP by reference as if
included verbatim. In case of a conflict between the terms and conditions of the
MTIRP and the Omnibus Plan, the terms and conditions of the Omnibus Plan shall
supersede and control the issue.
 


ARTICLE II
Definitions


2.1  Omnibus Plan Definitions. Capitalized terms used in this MTIRP without
definition have the meanings ascribed to them in the Omnibus Plan, unless
otherwise expressly provided.
 
2.2  Other Definitions. In addition, whenever used in this MTIRP, the following
terms have the meanings set forth below:
 
(a)  "Cause," in addition to those reasons specified in the Omnibus Plan, also
includes unsatisfactory performance or staff reorganizations.
 
(b)  "MTIRP Award" means an Award of Restricted Stock or Restricted Stock and
cash determined and authorized as provided in this MTIRP.
 

 

--------------------------------------------------------------------------------


(c)  “Net Operating Investment” means, as of the end of any of the Company’s
fiscal quarters, and excluding the effect of discontinued operations, the total
of current assets minus current liabilities minus cash and equivalents plus
current maturities of long-term debt (including revolver balances included in
current liabilities) plus net property, plant and equipment (P.P. & E.) plus
capitalized operating leases (calculated at 8 times last-twelve-months
non-billboard rent expense).
 
(d)  “Payout Amount” means, for each Participant, a number equal to that
Participant's Target Award multiplied by the applicable Payout Percentage.
 
(e)  “Payout Percentage” means the percentage determined according to the
relative 2007 Revenue Growth and 2007 ROANOI (Return on Average Net Operating
Investment) as set forth on Schedule A attached to and part of this MTIRP;
however, the Payout Percentage shall never be less than 50% nor greater than
200%.
 
(f)  "Payout Date" means the first business day of the Company's 2010 fiscal
year or as soon as practical thereafter.
 
(g)  “Performance Period” means the Company's 2007 fiscal year.
 
(h)  “Restricted Stock” means shares of Common Stock that may be earned under
the MTIRP, which shares, once determined as of the end of the Company's 2007
fiscal year, if the applicable Qualified Performance Measures are satisfied,
shall vest, without further or additional conditions, at the end of the
Company's 2009 fiscal year.
 
(i)  "Retirement" (or the correlative "Retire" or "Retires") means the voluntary
termination of employment by a Participant in good standing under this MTIRP at
a time when the age of the Participant plus the Participant's years of service
with the Company, its predecessors or subsidiaries is equal to or greater than
65.
 
(j)  “Target Award” means an amount equal to a Participant's applicable base
salary for the Company's 2007 fiscal year multiplied by that Participant's
Target Percentage.
 
(k)  “Target Percentage” means a percentage applicable to each Participant that
has been established by the Committee within the first 90 days of the Company's
2007 fiscal year or, in the case of new hires or Participants who are promoted,
established at the time of hiring or promotion, consistent with those
established for the same or similar position by the Committee within the first
90 days of the 2007 fiscal year.
 
(l)      “2007 Average Net Operating Investment” means the arithmetic average of
Net Operating Investment, determined as of the end of the Company’s 2006 fiscal
year and at the end of each of the four quarters of the Company’s 2007 fiscal
year (5 periods).
 
(m)  “2007 Revenue Growth” means the percentage increase in the Company's total
revenue from continuing operations (i.e., excluding revenue from discontinued
operations) during the Company's 2007 fiscal year (excluding, in either case,
 
 

--------------------------------------------------------------------------------


extraordinary gains or losses and the effects of any acquisitions (other than
the opening of restaurant facilities by the Company or a Subsidiary in the
ordinary course of business)) when compared to the Company's total revenue from
continuing operations (i.e., excluding revenue from discontinued operations)
during the Company's 2006 fiscal year.
 
(n)  “2007 ROANOI” shall be calculated by dividing: (1) the product of (x) the
Company's operating income plus non-billboard rent expense (both from continuing
operations) times (y) one minus the Company’s actual tax rate used in
determining net income from continuing operations for fiscal 2007 (before
extraordinary gains or losses and any acquisitions) by (2) 2007 Average Net
Operating Investment.
 
 
ARTICLE III
Eligibility and Participation


3.1  Eligibility. The Participants in the MTIRP shall be those persons
designated by the Committee during the first 90 days of the Company's 2007
fiscal year or new hires or those persons who may be promoted and are designated
as Participants by the Committee at the time of hiring or promotion. No new
Participants are eligible after the third fiscal quarter of 2007.
 


ARTICLE IV
Awards


4.1  Qualified Performance Measures. The Qualified Performance Measures for the
MTIRP shall be a combination of the 2007 Revenue Growth and 2007 ROANOI as
specified in this MTIRP.
 
4.2  MTIRP Awards. MTIRP Awards shall consist either of 100% Restricted Stock or
50% Restricted Stock and 50% cash. Participants, prior to August 25, 2006, may
elect whether the Award will consist of all Restricted Stock or 50% cash and 50%
Restricted Stock. The failure to elect shall be deemed an election to receive
100% Restricted Stock. The number of shares of Restricted Stock making up an
Award shall be determined by dividing the Payout Amount (or 50% of the Payout
Amount if a Participant has elected to receive 50% cash and 50% Restricted
Stock) by the Fair Market Value of the Common Stock on the last trading day of
the Performance Period.
 
4.3  Payment of Performance Awards. After the close of the Performance Period,
the Committee shall certify in writing the achievement of the applicable
Qualified Performance Measures and the amounts of any Awards payable to the
Participants under all applicable formulas and standards. The Restricted Stock,
together with any cash portion of any Award (if a Participant has elected 50%
cash and 50% Restricted Stock) and accumulated dividends pursuant to Section 6.1
of this document shall thereafter be distributed, subject to forfeiture or lapse
as provided in this MTIRP, to each Participant within a reasonable time
following the Payout Date.
 



--------------------------------------------------------------------------------


ARTICLE V
Termination of Employment


5.1  Termination of Employment Other Than For Cause. When a Participant Retires
or a Participant’s employment is terminated for any reason other than for Cause
or voluntary resignation, the Award shall be reduced to reflect only employment
prior to that termination. The reduced award shall be based upon the number of
calendar months of employment from the beginning of the Performance Period until
the date of such termination. In the case of a Participant’s disability, the
employment termination shall be deemed to have occurred on the date the
Committee determines that the disability has occurred, pursuant to the Company’s
then-effective group long-term disability insurance benefit for officers. The
pro-rated Award thus determined shall be payable at the time specified in
Section 4.3.
 
5.2  Termination of Employment For Cause. If, prior to the Payout Date, a
Participant’s employment is terminated for Cause (of which the Committee shall
be the sole judge), or the Participant voluntarily resigns (other than through
Retirement), all of the Participant’s rights to an MTIRP Award for the
Performance Period shall be forfeited.
 
 
ARTICLE VI
Certain Rights of Participants


6.1  Shareholder. Dividends payable on Common Stock after the Performance Period
but before the Payout Date shall accrue on Restricted Stock awarded pursuant to
this MTIRP and they shall be payable, without interest, to Participants along
with the remainder of the Award following the Payout Date. Except as set forth
in the preceding sentence, Participants shall have no rights as shareholders
with respect to any Restricted Shares until after the Payout Date.
 
 
ARTICLE VII
Change in Control
 
7.1  Effect of Change in Control. In the event of a Change in Control prior to
the Payout Date, an MTIRP Award that has not expired or been forfeited shall be
deemed to have been earned and shall become fully payable and the assumption
shall be made that all Qualified Performance Measures have been fully achieved
throughout the entire Performance Period. If a Participant is not fully vested
in his or her MTIRP Award upon a Change in Control, that Participant’s entire
MTIRP Award shall be fully vested effective the day prior to the date of the
Change in Control. The entire MTIRP Award shall be paid to the Participant as
soon as administratively possible, but no later than 30 days following a Change
in Control.
 


 

